DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on February 25, 2022, which presents arguments, is hereby acknowledged. Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments filed on February 25, 2022, have been fully considered.
Applicant argues that by this response, the prior arts on record do not teach the cited limitation in the independent claim 1, “receive, from a camera inserted into an eye of a patient, at least an optical image of at least a region-of-interest (ROI) of the eye”:
“However, Berlin is completely silent with respect to "receive, from a camera inserted into an eye of a patient, at least an optical image of at least a region-of-interest (ROI) of the eye." Instead, Berlin teaches "an optical microscope 409 for the surgeon to view the eye during the procedure in real-time." Berlin fails to disclose a camera inserted into an eye of a patient, as recited in claim 1. In Berlin, "[t]he optical microscope 409 may comprise a binocular microscope such as a stereo-microscope comprising imaging lens elements to image an object onto an eyepiece(s) or ocular 408 and concurrently to a camera 405." The camera 405 in Berlin is not inserted into an eye of a patient. The images in Berlin are obtained from a  microscope. Therefore, Berlin does not teach "receive, from a camera inserted into an eye of a patient, at least an optical image of at least a region-of-interest (ROI) of the eye."”
Examiner replies that the cited limitation is “from a camera inserted into an eye of a patient”, and it does not require the whole camera is inserted into an eye of a patient. That is, if a portion of the image capturing device (camera) is inserted into an eye of a patient, then, it is “a camera inserted into an eye of a patient”. With this interpretation, the primary art on record, Berlin (US 20200188173 A1) teaches that the image is captured by the camera system including the camera 405, the microscope OCT 403 and or fiber OCT 402, and the inserting probe 23 (See Berlin: Fig. 4-5, and [0074], [0078], and [0085], “The fiberoptic-based OCT unit 402 may comprise an optical fiber or an array of optical fibers to direct laser light pulses internal to the eye structure and to capture images of the internal eye structures”). Thus, it is an excellent mapping to the cited limitation “receive, from a camera inserted into an eye of a patient, at least an optical image of at least a region-of-interest (ROI) of the eye”. Thus, applicant’s argument is not persuasive.
Applicant argues that by this response, the dependent claims are dependent on the allowable independent claims, thus, they are also allowable.
“Claims 2-10 and 12-20 are dependent upon claims 1 and 11, and the Applicant believes these claims are allowable over the cited references of record for the same reasons provided above.”
Examiner replies that as mentioned above, the primary art on record, Berlin teaches the cited limitation at issue. Thus, the independent claims are not allowable. Therefore, applicant’s arguments for the dependent claims are not persuasive.
Examiner respectfully further replies that the Applicant's arguments have been fully considered and they are not persuasive. The present action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berlin (US 20200188173 A1) in view of Heeren (US 20170280989 A1).
Regarding claim 1, Berlin teaches that a system (See Berlin: Figs. 4-5, and [0074], "FIG. 4 and FIG. 5 schematically illustrate a system 400 for aiding a physician to perform a surgical procedure on an eye E, in accordance with embodiments of the invention"), comprising:
a processor (See Berlin: Figs. 4-5, and [0032], "The image processing apparatus can include a processor, an electronic storage location operatively coupled with the processor, and processor executable code stored on the electronic storage location and embodied in a tangible non-transitory computer readable medium. The processor executable code can include machine-readable instructions that, when executed by the processor, cause the processor to generate an augmented image of the eye. The augmented image can include a microscope image of the eye obtained by the optical microscope, where the microscope image corresponding to an x-y plane of the eye, and where the trabecular meshwork of the target tissue region not visible in the microscope image due to total internal reflection of the trabecular meshwork of the target tissue region (e.g. light reflecting from surface of trabecular meshwork encounters total internal reflection at the cornea)"), which is configured to:
receive, from a camera inserted into an eye of a patient, at least an optical image of at least a region-of-interest (ROI) of the eye (See Berlin: Figs. 4-5, and [0074], "The surgical operation procedure may comprise  inserting an elongate  probe 23 from an opening into the eye across an anterior chamber to a target tissue region comprising a trabecular meshwork and a Schlemm's canal. In some embodiments, the system 400 may comprise an optical microscope 409 for the surgeon to view the eye during the procedure in real-time. Integrated within the optical microscope 409 may be an optical coherence tomography (OCT) apparatus. The microscope may comprise a surgical operating microscope, for example. The system 400 may comprise an OCT unit 401 configured to perform an OCT scan of one or more target locations in the target tissue region during the procedure. The OCT unit 401 as described herein may comprise microscope OCT 403 or fiber OCT 402, and combinations thereof, for example. In some cases, an OCT device such as OCT unit 401, microscope OCT 403, and/or fiber OCT 402 can be referred as an optical coherence tomographer. Images captured by the OCT unit 401, microscope OCT 403, and/or fiber OCT 402 may be processed by an image processing apparatus 412 of the controlling unit 410 to generate a plurality of augmented images visualized by the physician in real time. The augmented images can be shown on a display of the heads up display 407, and combined with optical images from the microscope with an internal beam splitter to form monocular or binocular images as is known to one of ordinary skill in the art. As discussed elsewhere herein, a microscope view can include a "real" image, a "real" image and an overlaid virtual image, or an OCT image, for example. When a microscope view includes an overlaid image, the overlaid image can be registered with the "real" image using elements which enable such alignment. According to some embodiments, a surgeon may first view a surgical instrument such as a probe a "real" image in the microscope or a video image from the microscope. In some cases, the surgeon may view an augmented image or view. If there is an OCT overlaid on the "real" image, the surgeon might view both the "real" image and concurrently the overlaid OCT image. The augmented images may be presented to the physician through an eyepiece (or eyepieces) or oculars of the microscope and/or a display of the microscope, and in some configurations may be viewed on a monitor screen. This may be beneficial to allow a surgeon to maintain a stereoscopic view of an operative site through the oculars of the microscope while simultaneously viewing superimposed or adjacent images or information concurrently either stereoscopically or monocularly, for example. OCT scanned real time images, thereby enabling the creation of 3D OCT images and/or OCT-based real time information can be superimposed to the live view of one or both oculars.  In some embodiments, the system and method provides a real-time view including real and virtual images from both outside and inside of the anterior chamber during these surgeries"; and [0085], “The fiberoptic-based OCT unit 402 may comprise an optical fiber or an array of optical fibers to direct laser light pulses internal to the eye structure and to capture images of the internal eye structures”);
receive, from a position tracking system (PTS), a position signal indicative of a position of a medical instrument treating the eye (See Berlin: Fig. 3, and [0071], "FIG. 3 is a side sectional view of the interior anatomy of a human eye E showing fiber-optic probe 23 in relation to an embodiment of a method of treating glaucoma. After applying topical, peribulbar and/or retrobular anesthesia, a small self-sealing paracentesis incision 14 is created in the cornea 15. The anterior chamber is stabilized with either a chamber maintainer using liquid flows or a viscoelastic agent. Fiber-optic probe 23 can then be positioned and advanced through the incision 14 into the anterior chamber 7 until a distal end of the fiber-optic probe 23 contacts and slightly compresses the desired target TM tissues"; and Fig. 4, and [0084], "In some embodiments, the microscope OCT unit 403 may be activated to acquire B mode images to provide information about a position of a probe relative to a target location along the anterior and posterior plane of the eye. In some cases, the microscope OCT unit 403 may perform C- scan to generate three-dimensional image of the target tissue region");
register the optical image and the PTS in a common coordinate system (See Berlin: Figs. 6A-E, and [0124], "An augmented view or image can be generated by overlaying the OCT image and the graphical element, and the graphical element can be registered with an optical path view or an optical path image. The augmented view or image can also include a graphical element corresponding to the instrument and/or a target location. For example, the augmented view or image can include a probe marker that corresponds to the position of a probe or a probe tip. In some cases, the augmented view or image can include a graphical element corresponding to a probe line or a guidance arrow. The graphical elements are particularly useful in providing the surgeon with visible guiding cues for navigating space N and other areas or structures (e.g. sub-surface tissues or tissue layers disposed beneath or peripheral to the trabecular meshwork 672a such as the inner wall 625a of Schlemm's canal 611a) which are not optically visible"); and
estimate the position of the medical instrument in the optical image (See Berlin: Figs. 9- (9-3), and [0158], "FIGS. 9-2 and 9-3 show exemplary augmented images 900 and 910 shown to a user during a procedure using the system 800. The steps of overlaying guidance arrows, probe markers, probe tip markers 605, treatment reference markers to  the optical image or view may be similar to those described in FIGS. 7A, 7A-1, and 7B, in images 700, 710, and 720. The orientation and advancing direction of the probe may be adjusted to such that the probe axial marker is aligned with the guidance arrow. The alignment of the probe in the x-y plane may be achieved by using the top-down view of the optical image of the eye.  The position of the probe relative to the target location in the anterior-posterior plane may be estimated or calculated by a preoperative OCT image.   When the probe tip (corresponding to distal tip marker 605) is detected to be within a predetermined distance from the target location (corresponding to treatment reference marker 601), a fiberoptic-based OCT scan may be performed. The fiberoptic-based OCT scan may be an axial scan (i.e., A-scan) or B-scan as described above. The fiberoptic-based OCT scan can be the same as described elsewhere herein. A magnified view 620-90 of the OCT result may be overlaid onto the optical image 901 so as to generate augmented image 900. The OCT image 620 may comprise a plurality of A- scan distance reference markers such as 608, 609-1 as described previously. Alternatively, the OCT image may comprise a two-dimensional OCT live image when a B-scan is performed. The OCT image 620-90 and 620-91 are useful to guide the physician in advancing the tip in the axial direction, and provides information about the relative position of the probe tip with respect to one or more tissues structures (e.g., trabecular meshwork 609-1). For example, as shown in image 910, as the tip is advanced, the distance marker 608 in the OCT image 620-91 may move toward the other distance markers. For clarity, FIGS. 9 and 9-1 show magnified views of A-scan images 620-90 and 620-91 showing a plurality of A-scan distance markers, which may be overlaid on the augmented image. In some cases, a magnified view 620-91 of the OCT result may be overlaid onto the optical image 911 so as to generate augmented image 910"); and
a display, which is configured to visualize at least the ROI and the medical instrument (See Berlin: Figs. 4-5, and [0080], "The display device or heads up display 407 is in communication  with the controlling unit 410.  The display device may project augmented images produced by the controlling unit 410 in real-time to a user. As described herein, real time imaging may comprise capturing the images with no substantial latency, and allows a surgeon the perception of smooth motion flow that is consistent with the surgeon's tactile movement of the surgical instruments during surgery. In some cases, the display device 407 may receive one or more control signals from the controlling unit for adjusting one or more parameters of the display such as brightness, magnification, alignment and the like. The image viewed by a surgeon or user through the oculars or eyepieces 408 may be a direct optical view of the eye, images displayed on the display 407 or a combination of both.  Therefore, adjusting a brightness of the images on the HUD may affect the view of the surgeon through the oculars. For instance, processed information and markers shown on the display 407 can be balanced with the microscope view of the object"; and Fig. 6, and [0098], "According to some embodiments, a substantially parallel optical image or view 505 is sufficiently parallel to the x-y plane or iris plane of the eye so as to enable the surgeon to adequately visualize the anatomical structures of interest within the anterior chamber when performing the surgical procedure").
However, Berlin fails to explicitly disclose that receive, from a position tracking system (PTS), a position signal indicative of a position of a medical instrument treating the eye. 
However, Heeren teaches that receive, from a position tracking system (PTS), a position signal indicative of a position of a medical instrument treating the eye (See Heeren: Fig. 1, and [0058], "Surgical microscope 100 may additionally include an imaging unit 142 and a tracking unit 144. Tracking unit 144 may be communicatively coupled (via wired or wireless communication) to OCT system 114, real-time data projection unit 116, and display 132 to provide images, indicators, and other data for display to a system operator. As described in further detail below, OCT system 114, imaging unit 142, and tracking unit 144 may collectively facilitate tracking the location, depth, proximity, and movement of a surgical instrument 146 within the patient's eye 102").
Therefore, it  would have been obvious to  one of ordinary skill in the art at the time of the invention was effectively filed to modify Berlin to have receive, from a position tracking system (PTS), a position signal indicative of a position of a medical instrument treating the eye as taught by Heeren in order to improve patient safety and surgical outcomes (See Heeren: [0005], "Despite advances in imaging systems, performing ocular surgical procedures remains challenging. Among other things, it may be difficult for a surgeon viewing a stereo microscope image to discern with precision the depth of a surgical tool inserted in the eye and its proximity to particular tissues, such as the retina. Surgeons typically rely on experience and judgment developed over time for guidance during delicate procedures, and improved techniques for visualization are needed to improve patient safety and surgical outcomes"). Berlin teaches a method and system that may perform real-time OCT data collection from tissue in the anterior segment of the eye by inserting a probe with optical microscope view of the eye, and Heeren teaches a system and method that may generate a fundus image of an eye with a tracking system to track the location of the distal tip  of the surgical instrument. Therefore, it is obvious to one of ordinary skill in the art to modify Berlin by Heeren to have a tracking system to locate the position of the surgical instrument. The motivation to modify Berlin by Heeren is "Use of known technique to improve similar devices (methods, or products) in the same way".
Regarding claim 2, Berlin and Heeren teach all the features with respect to claim 1 as outlined above. Further, Berlin teaches that the system according to claim 1, wherein the optical image comprises a real-time (RT) image (See Berlin: Figs. 4-5, and [0074], "In some cases, an OCT device such as OCT unit 401, microscope OCT 403, and/or fiber OCT 402 can be referred as an optical coherence tomographer. Images captured by the OCT unit 401, microscope OCT 403, and/or fiber OCT 402 may be processed by an image processing apparatus 412 of the controlling unit 410 to generate a plurality of augmented images visualized by the physician in real time. The augmented images can be shown on a display of the heads up display 407, and combined with optical images from the microscope with an internal beam splitter to form monocular or binocular images as is known to one of ordinary skill in the art").
Regarding claim 3, Berlin and Heeren teach all the features with respect to claim 1 as outlined above. Further, Berlin teaches that the system according to claim 1, wherein the camera is coupled with the medical instrument and further comprising a second camera coupled to a tool for inserting the second camera into the eye, and wherein the at least optical image comprises at least one of (a) a first optical image received from the first camera and (b) a second optical image received from the second camera (See Berlin: Fig. 4, and [0075], "In some cases, an optical image or view 505 from an optical microscope can be viewable optically from one or more eyepieces of the optical microscope and/or via one or more electronic images created from one or more cameras in the optical pathway of the optical microscope. In some cases, the microscope image or view 505 can correspond to an x-y plane or an iris plane of the eye, while one or more structures of the target tissue region are not visible in the microscope image or view due to total internal reflection in this portion of the eye under observation").
Regarding claim 4, Berlin and Heeren teach all the features with respect to claim 1 as outlined above. Further, Heeren teaches that the system according to claim 1, wherein the processor is configured to receive at least an anatomical image of at least the ROI, and wherein at least part of the medical instrument is obstructed by a blocking element, in at least one of the anatomical image and the optical image (See Heeren: Figs. 3-4, and [0090], "FIGS. 3 and 4 illustrate a visual indicator according to certain embodiments. FIGS. 3 and 4 illustrate, on the left, eye 102 which includes retina 103. Surgical instrument 146 (here, a vitrectomy probe) and light source 145 are inserted into a posterior region of eye 102. FIGS. 3 and 4 further illustrate, on the right, corresponding microscope images displayed to a system operator via eyepieces 104 (with input from real-time data projection unit 116) and/or display 132. The microscope images show fundus 105, surgical instrument 146 (which may include marker 147, not shown), and indicator 300 generated by tracking unit 144. As shown in the embodiments of FIGS. 3 and 4, indicator 300 appears as an overlay superimposed at distal tip 149 of surgical instrument 146. Indicator 300 may appear as an overlay superimposed entirely on distal tip 149 (such that no part of the indicator is outside a boundary formed by the edged of distal tip 149), so as not to block a surgeon's view of fundus 105. According to certain embodiments, indicator 300 may alternatively appear as an indicator partially covering distal tip 149, or near distal tip 149 without covering it. As surgical instrument 146 moves within eye 102, tracking unit 144 tracks distal tip 149 and maintains the indicator 300 as an overlay on or near distal tip 149. Additionally, a characteristic of indicator 300 is shown to be modified incrementally, and (although not to scale) proportional to the change in distance between distal tip 149 and retina 103"), and
wherein the processor is configured to display the position of the medical instrument unobstructed (See Heeren: Figs. 4A-C, and [0093], "In addition, indicator 300 of FIG. 4 changes transparency according to the distance calculated by tracking unit 144. In FIG. 4A, where distal tip 149 of surgical instrument 146 is a relatively large distance from retina 103, indicator 300 appears as nearly transparent. In FIG. 4B, as the distance decreases, indicator 300 is semi- transparent. And in FIG. 4C, indicator 300 becomes opaque and begins flashing when the distance drops below a predetermined threshold distance (e.g., 0.5 mm). Indicator 300 may additionally become brighter (or more intense) as the distance decreases, such that it transitions from a low brightness in FIG. 4A to medium brightness in FIG. 4B to a maximum brightness in FIG. 4C. Accordingly, various characteristics of visual indicator 300 may be altered in proportion to the change in distance between distal tip 149 and retina 103 to provide an intuitive indication of the depth of distal tip 149").
Regarding claim 5, Berlin and Heeren teach all the features with respect to claim 4 as outlined above. Further, Berlin teaches that the system according to claim 4, wherein, when at least part of the medical instrument is obstructed, the processor is configured to visualize the medical instrument overlaid on at least one of the anatomical image and the optical image (See Berlin: Fig. 6, and [0062], "Such displays can be coupled to the operating microscope in order to present monocular or binocular virtual images from a display which is visually combined with binocular real optical images of the eye, for example. The methods and apparatus disclosed herein are well suited for utilization with ELT surgery and with implant device surgeries which provide openings to drain fluid from the eye. However, the provided system and methods can also be applied to various other surgical procedures where fiberoptic-based OCT may be utilized, e.g. any and all surgeries using an endoscope").
Regarding claim 6, Berlin and Heeren teach all the features with respect to claim 4 as outlined above. Further, Berlin teaches that the system according to claim 4, wherein the anatomical image comprises at least one of: (i) an optical- based anatomical image, and (ii) a computerized tomography- based anatomical image (See Berlin: Figs. 1A-B, and [0066], "FIG. 1A depicts anatomical aspects of the eye at or near the iridocorneal angle. As shown here, the eye includes a trabecular meshwork 10a, a juxtacanalicular trabecular meshwork (JCTM) 10b, an inner wall 10c of Schlemm's canal, an outer wall 10d of Schlemm's canal, and a sclera 10e. Schlemm's canal is represented by the space between inner wall 10c and outer wall 10d"; and Fig. 6, and [0099], "In some embodiments, reference number 600 may refer to an augmented microscope view, reference number 505 may refer to a microscope image, reference number 610 may refer to a computer-generated image based on OCT information, and reference number 620 may refer to a graphical representation of OCT data. Relatedly, an augmented microscope view 600 may include a microscope image 505, a computer generated image based on OCT information obtained from an optical coherence tomographer, a graphical visual element overlaid to and in registration with the microscope image, where the graphical visual element is mapped to a radial target location of the target tissue region, and the radial target location based on a preoperative optical coherence tomography image or a real-time optical coherence tomography image obtained by the optical coherence tomographer. The augmented microscope view may also include a treatment reference marker overlaid to and in registration with the computer-generated image based on OCT information, where the treatment reference marker is mapped to an anterior-posterior depth target location of the target tissue region and to the radial target location of the target tissue region, and the anterior-posterior depth target location corresponds to a Schlemm's canal of the target tissue region").
Regarding claim 7, Berlin and Heeren teach all the features with respect to claim 4 as outlined above. Further, Berlin teaches that the system according to claim 4, wherein the display comprises an augmented reality display configured to display an augmented reality image (See Berlin: Fig. 4, and [0074], "The augmented images can be shown on a display of the heads up display 407, and combined with optical images from the microscope with an internal beam splitter to form monocular or binocular images as is known to one of ordinary skill in the art. As discussed elsewhere herein, a microscope view can include a "real" image, a "real" image and an overlaid virtual image, or an OCT image, for example. When a microscope view includes an overlaid image, the overlaid image can be registered with the "real" image using elements which enable such alignment"), and
wherein the processor is configured to simultaneously display, on the augmented reality display, the optical image on a first section of the augmented reality image, and the anatomical image on a second section of the augmented reality image (See Berlin: Fig. 4, and [0075], "The optical microscope 409 may be optically coupled with an OCT unit 401. The optical microscope 409 may comprise a binocular microscope such as a stereo-microscope comprising imaging lens elements to image an object onto an eyepiece(s) or ocular 408 and concurrently to a camera 405. The camera 405 is configured to capture optical images 505 of the eye.  The optical images 505 may be transmitted to the controlling unit 410 for processing. The camera 405 may comprise optical elements (e.g., lens, mirrors, filters, etc.). The camera may capture color images, greyscale image and the like. In some embodiments, an optical image or view 505 can be obtained by an optical microscope. In some cases, an optical image or view 505 from an optical microscope can be viewable optically from one or more eyepieces of the optical microscope and/or via one or more electronic images created from one or more cameras in the optical pathway of the optical microscope. In some cases, the microscope image or view 505 can correspond to an x-y plane or an iris plane of the eye, while one or more structures of the target tissue region are not visible in the microscope image or view due to total internal reflection in this portion of the eye under observation").
Regarding claim 8, Berlin and Heeren teach all the features with respect to claim 4 as outlined above. Further, Berlin teaches that the system according to claim 4, wherein, (i) when at least part of the medical instrument is obstructed in the anatomical image, the processor is configured to display the ROI and the medical instrument of the optical image (See Berlin: Fig. 5, and [0078], "The optical images 505 may be captured in real time, such that images are produced with reduced latency, that is, with negligible delay between the acquisition of data and the rendering of the image. Real time imaging allows a surgeon the perception of smooth motion flow that is consistent with the surgeon's tactile movement of the surgical instruments (e.g. the elongate probe and the probe tip) during surgery. Real time imaging may include producing images at rates faster than 30 frames per second (fps) to mimic natural vision with continuity of motion, and at twice that rate to avoid flicker (perception  of variation  in intensity). In many embodiments, the latency may comprise a time interval from light from the OCT system illuminating the eye until information is shown to the user, and can no more than about 100 ms, for  example.  In many instances, the latency comprises no more than one or two frames of the image shown on the display. For embodiments comprising A-scan imaging from the distal end of the probe inserted into the eye, the latency can be less than an image frame rate, for example no more than about 10 ms"), and
(ii) when at least part of the medical instrument is obstructed in the optical image, the processor is configured to display the ROI and the medical instrument of the anatomical image (See Berlin: Figs. 5-6, and [0098], "As shown here, the optical image or view 505 can correspond to an x-y plane of the eye, or an iris plane of the eye. In some cases, optical image or view 505 is substantially parallel with an x-y plane of the eye or an iris plane of the eye. According to some embodiments, a substantially parallel optical image or view 505 is sufficiently parallel to the x-y plane or iris plane of the eye so as to enable the surgeon to adequately visualize the anatomical structures of interest within the anterior chamber when performing the surgical procedure").
Regarding claim 9, Berlin and Heeren teach all the features with respect to claim 4 as outlined above. Further, Berlin teaches that the system according to claim 4, wherein when at least part of the medical instrument is obstructed in the anatomical image and in the optical image, the processor is configured, based on the position signal, to visualize the estimated position of the obstructed part of the anatomical image, in at least one of the anatomical image and the optical image (See Berlin: Figs. 5-6, and [0098], "FIG. 6 illustrates an exemplary augmented image or augmented view 600. As described above, the augmented image 600 may be viewed binocularly by a user or surgeon through oculars of the microscope, and may be displayed on a heads up display, an external display device, or a display coupled to a user interface. The augmented image or view may comprise an optical image 505 or an optical path view through the oculars of an optical microscope. The optical image 505 may comprise a top- down view of the eye. The optical image or optical view may show anterior of an eye. The optical image or optical view may further show an elongated probe 23. According to some embodiments, probe 23 may include any of the fiber-optic probe structures or perform any of the fiber-optic probe functions described in U.S. Pat. No. 8,679,089, the contents of which are incorporated herein by reference.  The augmented image or view 600 may comprise a plurality of graphical visual elements and one or more OCT images adjacent to or overlaid over the optical image, for  example by optically coupling the display to  the optical path of the microscope with a beam splitter. The plurality of graphical visual elements may comprise different shapes and/or colors corresponding to different objects such that different objects shown in the optical image can be easily distinguished from one another. As shown here, the optical image or view 505 can correspond to an x-y plane of the eye, or an iris plane of the eye. In some cases, optical image or view 505 is substantially parallel with an x-y plane of the eye or an iris plane of the eye. According to some embodiments, a substantially parallel optical image or view 505 is sufficiently parallel to the x-y plane or iris plane of the eye so as to enable the surgeon to adequately visualize the anatomical structures of interest within the anterior chamber when performing the surgical procedure").
Regarding claim 10, Berlin and Heeren teach all the features with respect to claim 1 as outlined above. Further, Berlin teaches that the system according to claim 1, wherein the common coordinate system comprises a coordinate system of the PTS (See Berlin: Figs. 6A-E, and [0143], "According to some embodiments, registration can be performed in three dimensions and/or using an intermediate coordinate system. For example, as depicted in FIG. 6D-2, an intermediate coordinate system (O) can be used to register a first (N) coordinate system with a second (R) coordinate system. That is, by having a known relationship between first coordinate system (N) and intermediate coordinate system (O), and a known relationship between intermediate coordinate system (O) and second coordinate system (R), it is possible to have a known relationship, or registration, between first coordinate system (N) and second coordinate system (R)").
Regarding claim 11, Berlin and Heeren teach all the features with respect to claim 1 as outlined above. Further, Berlin and Heeren teach that a method (See Berlin: Figs. 4-5, and [0074], "FIG. 4 and FIG. 5 schematically illustrate a system 400 for aiding a physician to perform a surgical procedure on an eye E, in accordance with embodiments of the invention"), comprising:
receiving, from a camera inserted into an eye of a patient, at least an optical image of at least a region- of-interest (ROI) of the eye (See Berlin: Figs. 4-5, and [0074], "The surgical operation procedure  may comprise inserting an elongate  probe 23 from an opening into the eye across an anterior chamber to a target tissue region comprising a trabecular meshwork and a Schlemm's canal. In some embodiments, the system 400 may comprise an optical microscope 409 for the surgeon to view the eye during the procedure in real-time. Integrated within the optical microscope 409 may be an optical coherence tomography (OCT) apparatus. The microscope may comprise a surgical operating microscope, for example. The system 400 may comprise an OCT unit 401 configured to perform an OCT scan of one or more target locations in the target tissue region during the procedure. The OCT unit 401 as described herein may comprise microscope OCT 403 or fiber OCT 402, and combinations thereof, for example. In some cases, an OCT device such as OCT unit 401, microscope OCT 403, and/or fiber OCT 402 can be referred as an optical coherence tomographer. Images captured by the OCT unit 401, microscope OCT 403, and/or fiber OCT 402 may be processed by an image processing apparatus 412 of the controlling unit 410 to generate a plurality of augmented images visualized by the physician in real time. The augmented images can be shown on a display of the heads up display 407, and combined with optical images from the microscope with an internal beam splitter to form monocular or binocular images as is known to one of ordinary skill in the art. As discussed elsewhere herein, a microscope view can include a "real" image, a "real" image and an overlaid virtual image, or an OCT image, for example. When a microscope view includes an overlaid image, the overlaid image can be registered with the "real" image using elements which enable such alignment. According to some embodiments, a surgeon may first view a surgical instrument such as a probe a "real" image in the microscope or a video image from the microscope. In some cases, the surgeon may view an augmented image or view. If there is an OCT overlaid on the "real" image, the surgeon might view both the "real" image and concurrently the overlaid OCT image. The augmented images may be presented to the physician through an eyepiece (or eyepieces) or oculars of the microscope and/or a display of the microscope, and in some configurations may be viewed on a monitor screen. This may be beneficial to allow a surgeon to maintain a stereoscopic view of an operative site through the oculars of the microscope while simultaneously viewing superimposed or adjacent images or information concurrently either stereoscopically or monocularly, for example. OCT scanned real time images, thereby enabling the creation of 3D OCT images and/or OCT-based real time information can be superimposed to the live view of one or both oculars. In some embodiments, the system and method provides a real-time view including real and virtual images from both outside and inside of the anterior chamber during these surgeries"; and [0085], “The fiberoptic-based OCT unit 402 may comprise an optical fiber or an array of optical fibers to direct laser light pulses internal to the eye structure and to capture images of the internal eye structures”);
receiving, from a position tracking system (PTS), a position signal indicative of a position of a medical instrument treating the eye (See Heeren: Fig. 1, and [0058], "Surgical microscope 100 may additionally include an imaging unit 142 and a tracking unit 144.  Tracking unit 144 may be communicatively coupled (via wired or wireless communication) to OCT system 114, real-time data projection unit 116, and display 132 to provide images, indicators, and other data for display to a system operator. As described in further detail below, OCT system 114, imaging unit 142, and tracking unit 144 may collectively facilitate tracking the location, depth, proximity, and movement of a surgical instrument 146 within the patient's eye 102");
registering the optical image and the PTS in a common coordinate system (See Berlin: Figs. 6A-E, and [0124], "An augmented view or image can be generated by overlaying the OCT image and the graphical element, and the graphical element can be registered with an optical path view or an optical path image. The augmented view or image can also include a graphical element corresponding to the instrument and/or a target location. For example, the augmented view or image can include a probe marker that corresponds to the position of a probe or a probe tip. In some cases, the augmented view or image can include a graphical element corresponding to a probe line or a guidance arrow. The graphical elements are particularly useful in providing the surgeon with visible guiding cues for navigating space N and other areas or structures (e.g. sub-surface tissues or tissue layers disposed beneath or peripheral to the trabecular meshwork 672a such as the inner wall 625a of Schlemm's canal 611a) which are not optically visible");
estimating the position of the medical instrument in the optical image (See Berlin: Figs. 9-(9-3), and [0158], "FIGS. 9-2 and 9-3 show exemplary augmented images 900 and 910 shown to a user during a procedure using the system 800. The steps of overlaying guidance arrows, probe markers, probe tip markers 605, treatment reference markers to the optical image or view may be similar to those described in FIGS. 7A, 7A-1, and 7B, in images 700, 710, and 720. The orientation and advancing direction of the probe may be adjusted to such that the probe axial marker is aligned with the guidance arrow. The alignment of the probe in the x-y plane may be achieved by using the top-down view of the optical image of the eye. The position of the probe relative to the target location in the anterior-posterior plane may be estimated or calculated by a preoperative OCT image.   When the probe tip (corresponding to distal tip marker 605) is detected to be within a predetermined distance from the target location (corresponding to treatment reference marker 601), a fiberoptic-based OCT scan may be performed. The fiberoptic-based OCT scan may be an axial scan (i.e., A-scan) or B-scan as described above.  The fiberoptic-based OCT scan can be the same as described elsewhere herein. A magnified view 620-90 of the OCT result may be overlaid onto the optical image 901 so as to generate augmented image 900. The OCT image 620 may comprise a plurality of A- scan distance reference markers such as 608, 609-1 as described previously. Alternatively, the OCT image may comprise a two-dimensional OCT live image when a B-scan is performed. The OCT image 620-90 and 620-91 are useful to guide the physician in advancing the tip in the axial direction, and provides information about the relative position of the probe tip with respect to one or more tissues structures (e.g., trabecular meshwork 609-1). For example, as shown in image 910, as the tip is advanced, the distance marker 608 in the OCT image 620-91 may move toward the other distance markers. For clarity, FIGS. 9 and 9-1 show magnified views of A-scan images 620-90 and 620-91 showing a plurality of A-scan distance markers, which may be overlaid on the augmented image. In some cases, a magnified view 620-91 of the OCT result may be overlaid onto the optical image 911 so as to generate augmented image 910"); and
visualizing at least the ROI and the medical instrument (See Berlin: Figs. 4-5, and [0080], "The display device or heads up display 407 is in communication with the controlling unit 410. The display device may project augmented images produced by the controlling unit 410 in real- time to a user. As described herein, real time imaging may comprise capturing the images with no substantial latency, and allows a surgeon the perception of smooth motion flow that is consistent with the surgeon's tactile movement of the surgical instruments during surgery. In some cases, the display device 407 may receive one or more control signals from the controlling unit for adjusting one or more parameters of the display such as brightness, magnification, alignment and the like.  The image viewed by a surgeon or user through the oculars or eyepieces 408 may be a direct optical view of the eye, images displayed on the display 407 or a combination of both. Therefore, adjusting a brightness of the images on the HUD may affect the view of the surgeon through the oculars. For instance, processed information and markers shown on the display 407 can be balanced with the microscope view of the object"; and Fig. 6, and [0098], "According to some embodiments, a substantially parallel optical image or view 505 is sufficiently parallel to the x-y plane or iris plane of the eye so as to enable the surgeon to adequately visualize the anatomical structures of interest within the anterior chamber when performing the surgical procedure").
Regarding claim 12, Berlin and Heeren teach all the features with respect to claim 11 as outlined above. Further, Berlin teaches that the method according to claim 11, wherein the optical image comprises a real-time (RT) image (See Berlin: Figs. 4-5, and [0074], "In some cases, an OCT device such as OCT unit 401, microscope OCT 403, and/or fiber OCT 402 can be referred as an optical coherence tomographer. Images captured by the OCT unit 401, microscope OCT 403, and/or fiber OCT 402 may be processed by an image processing apparatus 412 of the controlling unit 410 to generate a plurality of augmented images visualized by the physician in real time. The augmented images can be shown on a display of the heads up display 407, and combined with optical images from the microscope with an internal beam splitter to form monocular or binocular images as is known to one of ordinary skill in the art").
Regarding claim 13, Berlin and Heeren teach all the features with respect to claim 11 as outlined above. Further, Berlin teaches that the method according to claim 11, wherein receiving at least the optical image comprises receiving at least: (a) a first optical image from a first camera coupled with the medical instrument, and (b) a second optical image from a second camera coupled with a tool for inserting the second camera into the eye (See Berlin: Fig. 4, and [0075], "In some cases, an optical image or view 505 from an optical microscope can be viewable optically from one or more eyepieces of the optical microscope and/or via one or more electronic images created from one or more cameras in the optical pathway of the optical microscope. In some cases, the microscope image or view 505 can correspond to an x-y plane or an iris plane of the eye, while one or more structures of the target tissue region are not visible in the microscope image or view due to total internal reflection in this portion of the eye under observation").
Regarding claim 14, Berlin and Heeren teach all the features with respect to claim 11 as outlined above. Further, Heeren teaches that the method according to claim 11, further comprising receiving at least an anatomical image of at least the ROI, and wherein at least part of the medical instrument is obstructed by a blocking element, in at least one of the anatomical image and the optical image (See Heeren: Figs. 3-4, and [0090], "FIGS. 3 and 4 illustrate a visual indicator according to certain embodiments. FIGS. 3 and 4 illustrate, on the left, eye 102 which includes retina 103. Surgical instrument 146 (here, a vitrectomy probe) and light source 145 are inserted into a posterior region of eye 102. FIGS. 3 and 4 further illustrate, on the right, corresponding microscope images displayed to a system operator via eyepieces 104 (with input from real-time data projection unit 116) and/or display 132. The microscope images show fundus 105, surgical instrument 146 (which may include marker 147, not shown), and indicator 300 generated by tracking unit 144. As shown in the embodiments of FIGS. 3 and 4, indicator 300 appears as an overlay superimposed at distal tip 149 of surgical instrument 146. Indicator 300 may appear as an overlay superimposed entirely on distal tip 149 (such that no part of the indicator is outside a boundary formed by the edged of distal tip 149), so as not to block a surgeon's view of fundus 105. According to certain embodiments, indicator 300 may alternatively appear as an indicator partially covering distal tip 149, or near distal tip 149 without covering it. As surgical instrument 146 moves within eye 102, tracking unit 144 tracks distal tip 149 and maintains the indicator 300 as an overlay on or near distal tip 149. Additionally, a characteristic of indicator 300 is shown to be modified incrementally, and (although not to scale) proportional to the change in distance between distal tip 149 and retina 103"), and
wherein visualizing at least the ROI and the medical instrument comprises displaying the position of the medical instrument unobstructed (See Heeren: Figs. 4A-C, and [0093], "In addition, indicator 300 of FIG. 4 changes transparency according to the distance calculated by tracking unit 144. In FIG. 4A, where distal tip 149 of surgical instrument 146 is a relatively large distance from retina 103, indicator 300 appears as nearly transparent. In FIG. 4B, as the distance decreases, indicator 300 is semi-transparent. And in FIG. 4C, indicator 300 becomes opaque and begins flashing when the distance drops below a predetermined threshold distance (e.g., 0.5 mm). Indicator 300 may additionally become brighter (or more intense) as the distance decreases, such that it transitions from a low brightness in FIG. 4A to medium brightness in FIG. 4B to a maximum brightness in FIG. 4C. Accordingly, various characteristics of visual indicator 300 may be altered in proportion to the change in distance between distal tip 149 and retina 103 to provide an intuitive indication of the depth of distal tip 149").
Regarding claim 15, Berlin and Heeren teach all the features with respect to claim 14 as outlined above. Further, Berlin teaches that the method according to  claim 14, wherein, when at least part of the medical instrument is obstructed, and wherein visualizing at least the ROI and the medical instrument comprises visualizing the medical instrument overlaid on at least one of the anatomical image and the optical image (See Berlin: Fig. 6, and [0062], "Such displays can be coupled to the operating microscope in order to present monocular or binocular virtual images from a display which is visually combined with binocular real optical images of the eye, for example. The methods and apparatus disclosed herein are well suited for utilization with ELT surgery and with implant device surgeries which provide openings to drain fluid from the eye. However, the provided system and methods can also be applied to various other surgical procedures where fiberoptic-based OCT may be utilized, e.g. any and all surgeries using an endoscope").
Regarding claim 16, Berlin and Heeren teach all the features with respect to claim 14 as outlined above. Further, Berlin teaches that the method according to claim 14, wherein receiving at least the anatomical image comprises receiving at least one of: (i) an optical-based anatomical image, and (ii) a computerized tomography-based anatomical image (See Berlin: Figs. 1A-B, and [0066], "FIG. 1A depicts anatomical aspects of the eye at or near the iridocorneal angle. As shown here, the eye includes a trabecular meshwork 10a, a juxtacanalicular trabecular meshwork (JCTM) 10b, an inner wall 10c of Schlemm's canal, an outer wall 10d of Schlemm's canal, and a sclera 10e. Schlemm's canal is represented by the space between inner wall 10c and outer wall 10d"; and Fig. 6, and [0099], "In some embodiments, reference number 600 may refer to an augmented microscope view, reference number 505 may refer to a microscope image, reference number 610 may refer to a computer- generated image based on OCT information, and reference number 620 may refer to a graphical representation of OCT data. Relatedly, an augmented microscope view 600 may include a microscope image 505, a computer generated image based on OCT information obtained from an optical coherence tomographer, a graphical visual element overlaid to and in registration with the microscope image, where the graphical visual element is mapped to a radial target location of the target tissue region, and the radial target location based on a preoperative optical coherence tomography image or a real-time optical coherence tomography image obtained by the optical coherence tomographer. The augmented microscope view may also include a treatment reference marker overlaid to and in registration with the computer-generated image based on OCT information, where the treatment reference marker is mapped to an anterior-posterior depth target location of the target tissue region and to the radial target location of the target tissue region, and the anterior-posterior depth target location corresponds to a Schlemm's canal of the target tissue region").
Regarding claim 17, Berlin and Heeren teach all the features with respect to claim 14 as outlined above. Further, Berlin teaches that the method according to claim 14, wherein visualizing at least the ROI and the medical instrument comprises simultaneously displaying, on an augmented reality display, the optical image on a first section of an augmented reality image, and the anatomical image on a second section of the augmented reality image (See Berlin: Fig. 4, and [0075], "The optical microscope 409 may be optically coupled with an OCT unit 401. The optical microscope 409 may comprise a binocular microscope such as a stereo- microscope comprising imaging lens elements to image an object onto an eyepiece(s) or ocular 408 and concurrently to a camera 405. The camera 405 is configured to capture optical images 505 of the eye. The optical images 505 may be transmitted to the controlling unit 410 for processing. The camera 405 may comprise optical elements (e.g., lens, mirrors, filters, etc.). The camera may capture color images, greyscale image and the like. In some embodiments, an optical image or view 505 can be obtained by an optical microscope. In some cases, an optical image or view 505 from an optical microscope can be viewable optically from one or more eyepieces of the optical microscope and/or via one or more electronic images created from one or more cameras in the optical pathway of the optical microscope. In some cases, the microscope image or view 505 can correspond to an x-y plane or an iris plane of the eye, while one or more structures of the target tissue region are not visible in the microscope image or view due to total internal reflection in this portion of the eye under observation").
Regarding claim 18, Berlin and Heeren teach all the features with respect to claim 14 as outlined above. Further, Berlin teaches that the method according to claim 14, wherein, (i) when at least part of the medical instrument is obstructed in the anatomical image, visualizing at least the ROI and the medical instrument comprises displaying the ROI and the medical instrument of the optical image (See Berlin: Fig. 5, and [0078], "The optical images 505 may be captured in real time, such that images are produced with reduced latency, that is, with negligible delay between the acquisition of data and the rendering of the image. Real time imaging allows a surgeon the perception of smooth motion flow that is consistent with the surgeon's tactile movement of the surgical instruments (e.g. the elongate probe and the probe tip) during surgery. Real time imaging may include producing images at rates faster than 30 frames per second (fps) to mimic natural vision with continuity of motion, and at twice that rate to avoid flicker (perception of variation in intensity). In many embodiments, the latency may comprise a time interval from light from the OCT system illuminating the eye until information is shown to the user, and can no more than about 100 ms, for example. In many instances, the latency comprises no more than one or two frames of the image shown on the display. For embodiments comprising A-scan imaging from the distal end of the probe inserted into the eye, the latency can be less than an image frame rate, for example no more than about 10 ms"), and 
(ii) when at least part of the medical instrument is obstructed in the optical image, visualizing at least the ROI and the medical instrument comprises displaying the ROI and the medical instrument of the anatomical image (See Berlin: Figs. 5-6, and [0098], "As shown here, the optical image or view 505 can correspond to an x-y plane of the eye, or an iris plane of the eye. In some cases, optical image or view 505 is substantially parallel with an x-y plane of the eye or an iris plane of the eye. According to some embodiments, a substantially parallel optical image or view 505 is sufficiently parallel to the x-y plane or iris plane of the eye so as to enable the surgeon to adequately visualize the anatomical structures of interest within the anterior chamber when performing the surgical procedure").
Regarding claim 19, Berlin and Heeren teach all the features with respect to claim 14 as outlined above. Further, Berlin teaches that the method according to claim 14, wherein when at least part of the medical instrument is obstructed in the anatomical image and in the optical image, visualizing at least the ROI and the medical instrument comprises, based on the position signal, visualizing the estimated position of the obstructed part of the anatomical image, in at least one of the anatomical image and the optical image (See Berlin: Fig. 5, and [0078], "The optical images 505 may be captured in real time, such that images are produced with reduced latency, that is, with negligible delay between the acquisition of data and the rendering of the image. Real time imaging allows a surgeon the perception of smooth motion flow that is consistent with the surgeon's tactile movement of the surgical instruments (e.g. the elongate probe and the probe tip) during surgery. Real time imaging may include producing images at rates faster than 30 frames per second (fps) to mimic natural vision with continuity of motion, and at twice that rate to avoid flicker (perception of variation in intensity). In many embodiments, the latency may comprise a time interval from light from the OCT system illuminating the eye until information is shown to the user, and can no more than about 100 ms, for example. In many instances, the latency comprises no more than one or two frames of the image shown on the display. For embodiments comprising A-scan imaging from the distal end of the probe inserted into the eye, the latency can be less than an image frame rate, for example no more than about 10 ms").
Regarding claim 20, Berlin and Heeren teach all the features with respect to claim 11 as outlined above. Further, Berlin teaches that the method according to claim 11, wherein the common coordinate system comprises a coordinate system of the PTS (See Berlin: Figs. 6A-E, and [0143], "According to some embodiments, registration can be performed in three dimensions and/or using an intermediate coordinate system. For example, as depicted in FIG. 6D-2, an intermediate coordinate system (O) can be used to register a first (N) coordinate system with a second (R) coordinate system. That is, by having a known relationship between first coordinate system (N) and intermediate coordinate system (O), and a known relationship between intermediate coordinate system (O) and second coordinate system (R), it is possible to have a known relationship, or registration, between first coordinate system (N) and second coordinate system (R)").


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612